Citation Nr: 0314421	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1996, for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945,  and from December 1951 to May 1971.  He died 
In January 1985, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for the cause of the 
veteran's death, effective October 23 1996.

In June 2002, the Board denied the appellant's claim for an 
earlier effective date.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans' Claims 
(Court).  By a January 2003 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision, and remanded for 
consideration of specific caselaw.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The veteran died in January 1985.  His death certificate 
lists his immediate cause of death as cardiac arrest due to 
or as a consequence of oat cell carcinoma of the lung.

3.  At the time of his death, the veteran's only service-
connected disability was hyperthyroidism.  However, service 
connection was denied for oat cell carcinoma of the lung with 
bone metastasis during his lifetime.

4.  Service connection was previously denied for the cause of 
the veteran's death by a September 1986 Board decision, and a 
March 1989 rating decision.  Although the appellant submitted 
a timely Notice of Disagreement (NOD) with respect to the 
March 1989 rating decision, she did not perfect this appeal 
by the timely filing of a Substantive Appeal after a 
Statement of the Case (SOC) was promulgated in June 1989.

5.  By a regulation effective June 9, 1994, lung cancer was 
added to the list of diseases for which service connection 
could be established on a presumptive basis due to exposure 
to herbicide agents in Vietnam.

6.  The veteran served on active duty in the Republic of 
Vietnam.

7.  On October 23, 1997, the RO received the appellant's 
informal claim for dependency and indemnity compensation 
(DIC) based on entitlement to service connection for the 
cause of the veteran's death.

8.  By a June 1998 rating decision, the RO awarded service 
connection for the cause of the veteran's death on a 
presumptive basis, effective from October 23, 1996.

9.  The record reflects that at the time of the prior denials 
of service connection for the cause of the veteran's death, 
the appellant essentially contended that the veteran's cancer 
either developed during service, or was secondary to his 
service-connected hyperthyroidism.  No contentions were made 
that his cause of death was attributable to herbicide 
exposure, it was not considered in either the September 1986 
Board decision or the March 1989 rating decision, the Agent 
Orange Act was not effective until February 1991, and 
respiratory cancer was not added to the list of Agent Orange 
presumptive diseases until November 1994.

CONCLUSION OF LAW

An effective date earlier than October 23, 1996, for a grant 
of service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2002); Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 11404 (N.D. 
Cal. 1989); Nehmer v. United States Veterans' Administration, 
32 F. Supp. 2d 1175 (N.D. Cal. 1999); Williams v. Principi, 
310 F. 3d 1374 (Fed. Cir. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the appellant of the 
applicable criteria concerning the assignment of effective 
dates by the October 1998 SOC, and she was also informed of 
this criteria by the prior Board decision of June 2002.  The 
VCAA made no change to this criteria.  Further, the RO 
addressed the applicability of the VCAA to the facts of this 
case by an April 2002 Supplemental Statement of the Case 
(SSOC), which included a summary of the pertinent regulatory 
provisions.  As such, the appellant was kept apprised of what 
she must show to prevail in this claim, what information and 
evidence she was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that it does not appear 
that the appellant has identified any pertinent evidence that 
has not been obtained or requested by the RO.  In fact, the 
Board sent correspondence to the appellant in April 2003, 
subsequent to the Court's Order, which informed her that she 
could present additional evidence and argument in support of 
her case.  She responded in May 2003 that she did not have 
anything else to submit, and requested that the Board proceed 
immediately with the readjudication of her appeal.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The record reflects that the veteran had active 
service in the Republic of Vietnam.  His death certificate 
shows that he died in January 1985, and lists his immediate 
cause of death as cardiac arrest due to or as a consequence 
of oat cell carcinoma of the lung.  

At the time of his death, the veteran's only service-
connected disability was hyperthyroidism.  Granted, he had 
filed a claim of service connection for oat cell carcinoma of 
the lung with bone metastasis, but this claim was denied by a 
June 1984 rating decision.

The record reflects that the appellant essentially contended 
that she was entitled to service connection for the cause of 
the veteran's death because service connection should have 
been established for the veteran's bronchitis.  She believed 
that the bronchitis, which was diagnosed at the time of 
discharge from military service, in conjunction with the 
service-connected hyperthyroidism would have caused his 
untimely death.  In addition, her representative noted that 
the service medical records indicated treatment for atrial 
fibrillation during active service, and that this contributed 
to the veteran's death.

Service connection was originally denied for the cause of the 
veteran's death by a July 1985 rating decision.  The 
appellant appealed this decision to the Board.

In a September 1986 decision, the Board denied service 
connection for the cause of the veteran's death on both a 
direct basis and as secondary to a service-connected 
disability.  Specifically, the Board found that oat cell 
carcinoma or any malignant tumor was not present during the 
veteran's World War II service or his 20 years of active 
service from 1951 to 1971; that oat cell carcinoma or any 
malignant tumor was first shown about 12 years after the 
veteran's separation from service and not during the first 
post-service year; that oat cell carcinoma or any malignant 
tumor was not caused by or related to the service-connected 
hyperthyroidism; and that hyperthyroidism did not result in 
debilitation so as to hasten death or precipitate the fatal 
malignancy.

Following the Board's September 1986 decision, the appellant 
submitted an application to reopen her claim in February 
1989, and submitted medical records dated in May 1985 which 
noted that a review of the veteran's inpatient records did 
not show that he had been started on tuberculosis preventive 
therapy, but that he was diagnosed as having Ileus (secondary 
to fractured vertebrae, secondary to metastatic cancer).  

The RO denied her claim in a March 1989 rating decision.  The 
appellant was notified of this decision, and submitted a 
timely NOD.  However, she did not submit a timely Substantive 
Appeal to perfect her appeal after the RO furnished an SOC in 
June 1989.  In fact, following the June 1989 SOC, the next 
written communication of record that VA received from the 
appellant was a statement received on October 23, 1997, which 
was self-described as an informal claim for widow's pension 
benefits and/or DIC benefits.

Subsequent to the June 1989 SOC, and prior to the appellant's 
informal claim of October 23, 1997, the Agent Orange Act of 
1991, Public Law No. 102-4, codified at 38 U.S.C.A. § 1116, 
was enacted, effective on February 6, 1991.  Thereafter, by a 
regulation effective June 9, 1994, lung cancer was added to 
the list of diseases for which service connection could be 
established on a presumptive basis due to exposure to 
herbicide agents in Vietnam.

Service connection was established for the cause of the 
veteran's death by a June 1998 rating decision on a 
presumptive basis due to herbicide exposure while on active 
duty in Vietnam.  In assigning an effective date, it was 
noted that an informal reopened claim was received on October 
23, 1997, and that benefits were established effective 
October 23, 1996, under the provisions of 38 C.F.R. 
§ 3.114(a).

The appellant appealed the June 1998 rating decision to the 
Board, contending that an earlier effective date was 
warranted.  In her May 1999 Substantive Appeal, she contended 
that the benefits should have been effective from the date of 
death.  She noted that she had been applying for VA benefits 
since 1985, that they had been denied until recently, and 
provided a summary of the circumstances thereof.  Further, 
she stated that in 1996 she put in an application through the 
VA office in Lubbock for help, at which time she was asked if 
the veteran had ever served in Vietnam, and that this 
ultimately led to her grant of service connection for the 
cause of the veteran's death due to Agent Orange exposure in 
Vietnam.  She also reported that she did not know about the 
law enacted in 1994 until her 1996 visit to the Lubbock VA 
office.

As mentioned above, the Board denied the appellant's claim 
for an earlier effective date by a June 2002 decision, and 
she appealed to the Court.  By a January 2003 Order, the 
Court, pursuant to a joint motion, vacated the Board's 
decision and remanded for consideration of Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 11404 (N.D. 
Cal. 1989) (hereinafter, "Nehmer I"); Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999) (hereinafter, "Nehmer II"); and Williams v. 
Principi, 310 F. 3d 1374 (Fed. Cir. 2002).


Legal Criteria.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The effective date of an award of service connection for 
cause of death which occurred after separation from service 
will be the first day of the month in which the veteran's 
death occurred if a claim is received within 1 year after the 
date of death; otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114(a), 3.400(p).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. 
§ 1116, and effective on February 6, 1991, liberalized the 
requirements for a grant of service connection in specific 
cases.  The law established a presumption of service 
connection for certain diseases associated with exposure to 
certain herbicide agents.  Diseases deemed to be associated 
with exposure to certain herbicide agents were expanded to 
include respiratory cancer as of June 9, 1994.  See 59 Fed. 
Reg. 29,723 (June 9, 1994); Veterans' Benefits Improvement 
Act of 1994, Pub. L. No. 103- 446, 108 Stat. 4645 (Nov. 2, 
1994).  Thereafter, the provisions of 38 C.F.R. 
§ 3.309(e) state that, if a veteran was exposed to a 
herbicide agent during active service, certain diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service.  The list of diseases currently 
includes respiratory cancer, including cancer of the lung.  
38 C.F.R. § 3.309(e).


Analysis.  In the instant case, the Board finds that the 
appellant is not entitled to an effective date earlier than 
October 23, 1996, for a grant of service connection for the 
cause of the veteran's death.

Initially, the Board finds that neither Nehmer I and/or 
Nehmer II has any impact on the resolution of this case.  
This finding is based upon the Federal Circuit's decision in 
Williams, supra.  

The facts of Williams are similar to the instant case, in 
that the claimant in that case was the surviving spouse of a 
deceased veteran, and she was seeking an earlier effective 
date for a grant of DIC benefits.  Further, the claimant's 
deceased spouse had died due to carcinoma of the lung, and 
her claim for DIC benefits was denied on several occasions 
before it was ultimately granted based upon the presumptive 
provisions regarding herbicide exposure and lung cancer that 
were effective June 9, 1994.  The claimant in Williams 
essentially contended that the Nehmer cases had voided all 
benefit decisions which involved claims in which the disease 
or cause of death was later found - under valid Agent Orange 
regulation(s) - to be service connected.  As such, she 
contended that the prior denial of her claims were eligible 
for readjudication, and she was entitled to an effective date 
from the time of her original claim.  

The Federal Circuit's holding in Williams rejected the 
claimant's view of the Nehmer cases as being too expansive.  
The Federal Circuit held that the Nehmer litigation was a 
challenge to the validity of a specific regulation, 38 C.F.R. 
§ 3.311a(d), as a violation of the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, §§ 5-6, 98 Stat. 2725, 2727 (1984) (Dioxin Act), 
which was enacted in October 1984.  Inasmuch as the prior 
denials of the claimant's case was prior to the effective 
date of the pertinent regulation, 38 C.F.R. § 3.311a(d), the 
Federal Circuit held that they were unaffected by the outcome 
of the Nehmer litigation, remained final, and were not 
eligible for readjudication.

Here, the prior denials of the appellant's claim of service 
connection for the cause of the veteran's death are also 
outside the Nehmer caselaw.  The prior denials were not based 
upon the provisions of 38 C.F.R. § 3.311a(d) that was 
invalidated by Nehmer I.  In fact, a review of record at the 
time of both the September 1986 Board decision and the March 
1989 rating decision reflects that the appellant's claim was 
not based upon Agent Orange/herbicide exposure.  No such 
contentions were made at the time of the prior denials, nor 
does the appellant contend otherwise.  Rather, she 
acknowledged in her May 1999 Substantive Appeal that she was 
not aware of her possible claim of benefits on this basis, to 
include the pertinent regulatory provision which provided for 
a grant of service connection on a presumptive basis, until 
1996.  

In short, the Nehmer caselaw does not mandate readjudication 
of either the September 1986 Board decision or the March 1989 
rating decision, due to the circumstances of the prior 
denials.  The September 1986 Board decision is final.  38 
U.S.C.A. § 4004 (1982) (38 U.S.C.A. § 7104 (West 2002)); 
38 C.F.R. § 19.104 (1986) (38 C.F.R. § 20.1100 (2002)).  
Inasmuch as the appellant did not submit a timely Substantive 
Appeal following the promulgation of the June 1989 SOC, the 
March 1989 rating decision is also final.  38 U.S.C.A. § 4005 
(1988) (38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 19.192 
(1988) (38 C.F.R. § 20.1103 (2002)).

The Board further notes that both of the prior denials 
predated the enactment of the Agent Orange Act in 1991 and 
the June 9, 1994, amendment which added lung cancer to the 
list of diseases presumed to be secondary to herbicide 
exposure.  As such, there was no reason to consider either of 
these provisions at the time of the prior denials.  

Turning to the issue of whether the appellant is otherwise 
entitled to an effective date earlier than October 23, 1996, 
for a grant of service connection for the cause of the 
veteran's death, the Board notes that notes that the Federal 
Circuit indicated in Williams that the earliest possible 
effective date anyone could receive for a grant of VA 
benefits based on lung cancer and herbicide exposure is June 
9, 1994, when lung cancer was added to the list of diseases 
presumed to be secondary to herbicide exposure.  The Board 
further notes that the enactment of the Agent Orange Act, 
which established a presumption of service connection for 
certain diseases associated with exposure to certain 
herbicide agents, and the subsequent addition of lung cancer 
as such a presumptive disease constituted a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a).  However, VA did 
not review the claim on its own initiative within one year of 
the effective date of the applicable changes to the law, and, 
inasmuch as the prior denials are outside of the Nehmer 
caselaw, there does not appear to be any other legal mandate 
which required VA to readjudicate the appellant's case prior 
to the submission of her new claim.

As mentioned above, no written communication is of record 
which was received from the appellant from the time of the 
June 1989 SOC to the submission of her informal claim on 
October 23, 1997.  Thus, no valid formal or informal claim 
was submitted prior to this date.  See Rodriguez, supra.  
While the appellant indicated in her Substantive Appeal that 
she approached the VA office in Lubbock regarding her claim 
sometime in 1996, this appears to be in reference to the 
veterans service organization who submitted her informal 
claim in October 23, 1997, as indicated by the fact that a 
copy of this informal claim was cc'd to that organization's 
Lubbock office.  

In summary, VA did not initiate readjudication of the 
appellant's claim on its own initiative within one year of 
the June 9, 1994, effective date of the amendment which added 
lung cancer to the list of presumptive conditions associated 
with herbicide exposure, nor was it under any legal 
obligation to do so; and the appellant did not submit a valid 
formal or informal claim to reopen her case until October 23, 
1997, more than three years after the effective date of the 
applicable change.  While VA makes every effort to advise 
veterans of their potential eligibility for benefits, the 
vast array of benefits makes it impossible for VA to inform 
every veteran or person of every possible potential benefit 
for which he might be entitled. Ultimately, it is the 
responsibility of the veteran to familiarize himself with all 
potential benefits and other privileges which he may be 
entitled to, including VA pension benefits.  See Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  Accordingly, the earliest 
effective date authorized by law under the facts of this case 
is for a period of one year prior to the date of the claim, 
which is the current effective date of October  23, 1996.  38 
C.F.R. § 3.114(a)(3).  

For the reasons stated above, the Board finds that there is 
no legal basis to award the appellant an effective date 
earlier than October 23, 1996, for her grant of service 
connection for the cause of the veteran's death.  
Accordingly, her appeal must be denied.



ORDER

Entitlement to an effective date earlier than October 23, 
1996, for the grant of service connection for the cause of 
the veteran's death is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

